DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation unit that automatically controls…; acquisition unit that acquires… in claims 10, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9, 11-12, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a device, system, and program, the broadest reasonable interpretation of which is software per se.  Software per se is not patentable under 35 USC 101.  See MPEP 2106 recites at least “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011)… Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-15 recite the limitation “a lateral motion of the vehicle is controlled such that…” and “a target trajectory is generated…”; however, it is unclear to what is performing the controlling and generating.  Examiner notes that claims 1-15, as now written, appear to recite functional limitations.
Claim(s) 2 recites the limitation wherein, during the primary steering of lane change, a time during which the generated lateral acceleration is constant is shortened as the generated lateral acceleration increases.  The metes and bounds required by the limitation are unclear.  It is unclear that the generated lateral acceleration is constant and increases.  The terms a time shortened and acceleration increases recited in claim 2 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitation wherein, in a section in which the absolute value of the lateral acceleration generated during the secondary steering of lane change after steering at the time of lane change starts is maximized, the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases.  The metes and bounds required by the claim limitation are unclear as it is unclear to which lateral acceleration is to be maximized as “a maximum lateral acceleration generated at the time of a primary steering of lane change” and “a maximum lateral acceleration generated at the time of a secondary steering of lane change” were already introduced.
Claims 8 and 13 recite a method but do not positively recite any method step(s) in the method claims. Therefore, the metes and bounds of the claims are unclear as it is unclear to which statutory class is being claimed.
The claims 1-15 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and claim construction is unclear as it is do not appear to recite a clear preamble, transitional phrase, claim body, and positively recited limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180281857 (“Choi”).
As per claim(s) 1, Choi discloses a vehicle motion control device of a vehicle which can automatically control a lateral acceleration generated in the vehicle at the time of lane change, 
wherein, when a phase in which the lateral acceleration is generated in the same direction as a lateral moving direction at the time of lane change is defined as a primary steering side of lane change, and a phase in which the lateral acceleration is generated in a direction opposite to the lateral moving direction at the time of lane change is defined as a secondary steering side of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11), 
a lateral motion of the vehicle is controlled such that an absolute value of a maximum lateral acceleration generated at the time of a secondary steering of lane change becomes equal to or greater than an absolute value of a maximum lateral acceleration generated at the time of a primary steering of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11).  
Independent claim(s) 8-10 recite similar subject matter and are rejected under the same rationale as independent claim(s) 1.

As per claim(s) 2, Choi discloses wherein, during the primary steering of lane change, a time during which the generated lateral acceleration is constant is shortened as the generated lateral acceleration increases (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165], Fig. 10-11). 

As per claim(s) 3, Choi discloses wherein the absolute value of the maximum lateral acceleration generated during the secondary steering of lane change is equal to or less than twice as large as the absolute value of the maximum lateral acceleration generated during the primary steering of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165], Fig. 10-11).

As per claim(s) 11, Choi discloses a target trajectory generation device of a vehicle which can automatically control a lateral acceleration generated in the vehicle at the time of lane change, 
wherein, when a phase in which the lateral acceleration is generated in the same direction as a lateral moving direction at the time of lane change is defined as a primary steering side of lane change, and a phase in which the lateral acceleration is generated in a direction opposite to the lateral moving direction at the time of lane change is defined as a secondary steering side of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11), 
a target trajectory is generated such that an absolute value of a maximum lateral acceleration generated at the time of a secondary steering of lane change becomes equal to or greater than an absolute value of a maximum lateral acceleration generated at the time of a primary steering of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11).  
Independent claim(s) 13-15 recite similar subject matter and are rejected under the same rationale as independent claim(s) 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20150094927 (“Takahashi”) in view of US 20180346019 (“Fujii”).
As per claim(s) 4, Choi discloses wherein, in a section in which the absolute value of the lateral acceleration generated during the secondary steering of lane change after steering at the time of lane change starts is maximized (see at least abstract, [0016], Fig. 10, 11) but does not explicitly disclose the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases.
However, Takahashi discloses after steering at the time of lane change starts is maximized, the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases (see at least abstract, [0062], [0075]: In an intermediate period between times t.sub.2 and t.sub.3 in FIG. 2, lateral acceleration will G.sub.Y reach a maximum value and may stay approximately constant until it decreases again down to zero in a last cornering period between times t.sub.3 and t.sub.4 in FIG. 2 when leaving the curve at the curve exit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Takahashi in order to provide improved vehicle handling. 
Further, Fujii teaches the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases (see at least abstract: a lateral speed of an own vehicle is reduced, and thus sufficient time can be secured for handing over operation of a steering wheel to a driver from a steering assist state, [0106], [0199]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Fujii in order to provide sufficient time to hand over operation of the steering wheel to the driver after lane change assist control is stopped. 

As per claim(s) 7, Choi discloses a vehicle motion control device of a vehicle which can automatically control a lateral acceleration generated in the vehicle at the time of lane change, wherein, when a phase in which the lateral acceleration is generated in the same direction as a lateral moving direction at the time of lane change is defined as a primary steering side of lane change, and a phase in which the lateral acceleration is generated in a direction opposite to the lateral moving direction at the time of lane change is defined as a secondary steering side of lane change, and a traveling trajectory of the vehicle is controlled (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11), but Choi does not explicitly disclose a speed of the vehicle is constant and a maximum curvature value of the traveling trajectory during a secondary steering of lane change becomes equal to or greater than a maximum curvature value of a traveling trajectory during a primary steering of lane change. 
However, Fujii teaches a traveling trajectory of the vehicle is controlled such that a speed of the vehicle is decreases and a maximum curvature value of the traveling trajectory during a secondary steering of lane change becomes equal to or greater than a maximum curvature value of a traveling trajectory during a primary steering of lane change (see at least abstract, [0211]: change in gradient at which the yaw angle return target curvature Cu.sub.lost* increases toward the maximum value Cu.sub.max and the change in gradient at which the yaw angle return target curvature Cu.sub.lost* decreases from the maximum value Cu.sub.max toward zero are set to the maximum value of the range that does not cause a sense of unease to the driver (referred to as the maximum change in gradient Cu′.sub.max). The sign of the maximum value Cu.sub.max of the yaw angle return target curvature Cu.sub.lost* and the sign of the maximum change in gradient Cu′.sub.max are determined based on the sign of the inverse integral value.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Fujii in order to provide a steering assist device and to prevent unease to the driver.
However, Takahashi discloses after steering at the time of lane change starts is maximized, the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases (see at least abstract, [0062], [0075]: In an intermediate period between times t.sub.2 and t.sub.3 in FIG. 2, lateral acceleration will G.sub.Y reach a maximum value and may stay approximately constant until it decreases again down to zero in a last cornering period between times t.sub.3 and t.sub.4 in FIG. 2 when leaving the curve at the curve exit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Takahashi in order to provide improved vehicle handling. 

As per claim(s) 12, Choi does not explicitly disclose wherein a speed of the vehicle is constant, and wherein a target trajectory is generated so that a maximum curvature value of a traveling trajectory during a secondary steering of lane change becomes equal to or greater than a maximum curvature value of a traveling trajectory during a primary steering of lane change.
However, Fujii teaches wherein a speed of the vehicle decreases, and wherein a target trajectory is generated so that a maximum curvature value of a traveling trajectory during a secondary steering of lane change becomes equal to or greater than a maximum curvature value of a traveling trajectory during a primary steering of lane change (see at least abstract, [0106], [0211]: change in gradient at which the yaw angle return target curvature Cu.sub.lost* increases toward the maximum value Cu.sub.max and the change in gradient at which the yaw angle return target curvature Cu.sub.lost* decreases from the maximum value Cu.sub.max toward zero are set to the maximum value of the range that does not cause a sense of unease to the driver (referred to as the maximum change in gradient Cu′.sub.max). The sign of the maximum value Cu.sub.max of the yaw angle return target curvature Cu.sub.lost* and the sign of the maximum change in gradient Cu′.sub.max are determined based on the sign of the inverse integral value.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Fujii in order to provide a steering assist device and to prevent unease to the driver. 
However, Takahashi discloses after steering at the time of lane change starts is maximized, the lateral motion of the vehicle is controlled so that a speed of the vehicle is constant or decreases (see at least abstract, [0062], [0075]: In an intermediate period between times t.sub.2 and t.sub.3 in FIG. 2, lateral acceleration will G.sub.Y reach a maximum value and may stay approximately constant until it decreases again down to zero in a last cornering period between times t.sub.3 and t.sub.4 in FIG. 2 when leaving the curve at the curve exit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Takahashi in order to provide improved vehicle handling. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Fujii.

 As per claim(s) 5, Choi does not explicitly disclose wherein, during the primary steering of lane change, a turning limit of the vehicle on a traveling road surface is estimated. 
However, Fujii teaches wherein, during the primary steering of lane change, a turning limit of the vehicle on a traveling road surface is estimated (see at least abstract, [0211]: change in gradient at which the yaw angle return target curvature Cu.sub.lost* increases toward the maximum value Cu.sub.max and the change in gradient at which the yaw angle return target curvature Cu.sub.lost* decreases from the maximum value Cu.sub.max toward zero are set to the maximum value of the range that does not cause a sense of unease to the driver (referred to as the maximum change in gradient Cu′.sub.max). The sign of the maximum value Cu.sub.max of the yaw angle return target curvature Cu.sub.lost* and the sign of the maximum change in gradient Cu′.sub.max are determined based on the sign of the inverse integral value.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Fujii in order to provide a steering assist device to assist a steering operation for changing lanes. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20170248959 (“Matsubara”).

As per claim(s) 6, Choi discloses a vehicle motion control device of a vehicle which can automatically control a lateral acceleration generated in the vehicle at the time of lane change, 
wherein, when a phase in which the lateral acceleration is generated in the same direction as a lateral moving direction at the time of lane change is defined as a primary steering side of lane change, and a phase in which the lateral acceleration is generated in a direction opposite to the lateral moving direction at the time of lane change is defined as a secondary steering side of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11), 
a lateral motion of the vehicle is controlled such that an absolute value of a maximum lateral acceleration generated at the time of a secondary steering of lane change becomes equal to or greater than an absolute value of a maximum lateral acceleration generated at the time of a primary steering of lane change (see at least abstract, [0151], [0157], [0160]: Referring to FIG. 10 and FIG. 11, when the vehicle 1 is steered to a lane on the right of the current driving lane of the vehicle 1, the steering wheel 322 is turned to the right at k+1, generating lateral acceleration in the right direction, which may be represented as S1 in the graph of FIG. 11, [0161]: Moreover, assuming that the steering wheel 322 is turned to the left at k+P−1 for the vehicle 1 that has changed the driving path to the lane on the right to be driven in the right lane, lateral acceleration in the left direction is generated, which may be represented as S2 in the graph of FIG. 11, [0164]-[0165]: controller 100 may send the control signal for steering-based avoidance for the vehicle 1 when the maximum of the lateral acceleration to be generated in the event of steering-based avoidance control of the vehicle 1 exceeds the first lateral acceleration threshold a.sub.y,LBound but is less than the second lateral acceleration threshold a.sub.y,UBound. The maximum lateral acceleration of the vehicle 1 exceeding the first lateral acceleration threshold a.sub.y,LBound but being less than the second lateral acceleration threshold a.sub.y,UBound means that the vehicle 1 is not that far away from the target vehicle 2 for the driver to be able to control the vehicle 1 to be under the steering-based avoidance control, but that the controller 100 may perform the steering-based avoidance control to avoid a collision between the vehicle 1 and the target vehicle 2, so the controller 100 may send the control signal for steering-based avoidance for the vehicle 1, Fig. 10-11).  
Choi does not explicitly disclose maximum steering angle.
However, Matsubara teaches a maximum steering angle (see at least abstract, [0106]: traveling plan generating unit 18 may also change the steering parameter as a function of the remaining distance until the lane change. Specifically, a steering angle may have a maximum value that increases as the remaining distance until the lane change decreases. Because the steering angle and the lateral acceleration have a proportional relationship, a large steering angle at a time when the remaining distance is short allows the host vehicle V to reach the pre-lane change lane within a short distance.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the teachings of Matsubara in order to teach that the steering angle and the lateral acceleration have a proportional relationship and to provide improved vehicle traveling control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668